Title: General Orders, 27 October 1780
From: Washington, George
To: 


                  
                     Head Quarters Totowa Friday October 27 1780
                     Parole Essex
                     Countersigns G; W.
                     Watchword Expert
                  
                  For the day TomorrowBirgadier General
                     HuntingtonColonel ChambersLieutenant Colonel MellenMajor WileyBrigade Major AshleyLieutenant Colonel Badlam is appointed member of the general
                     court marial whereof Colonel Bailey is President vice Lieutenant Colonel Vose
                     indisposed.
                  The General has the pleasure to congratulate the army on an
                     important advantage lately obtained in North Carolina over a corps of 1400 men,
                     British troops and new Levies commanded by Colonel Ferguson The militia of the
                     neighbouring country under Colonels Williams Shelby, and others having
                     assembled to the amount of 3000 men detached 1600 of their number on horseback
                     to fall in with Ferguson’s party on its march to Charlotte; they came up with
                     them at a place called King’s mountain advantageously posted and gave them a
                     total defeat; in which Colonel Ferguson with 150 of his men were killed—800
                     made prisoners and 1500 stand of arms taken. On our part the loss was
                     inconsiderable. We have only to regret that the brave Colonel Williams was
                     mortally wounded.
                  This advantage will in all probability have a very happy
                     influence upon the successive operations in that quarter. It is a proof of the
                     spirit and resources of the country.
               